COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00488-CR


RICHARD DANIEL GRANDBERRY                                    APPELLANT

                                     V.

THE STATE OF TEXAS                                                STATE


                                  ----------

         FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                    TRIAL COURT NO. CR13-0014

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

                             I.   Introduction

     Appellant Richard Daniel Grandberry, who pleaded guilty to attempted

possession of a controlled substance (methamphetamine, 1–4 grams) in

exchange for ten months’ confinement, appeals the denial of his motion to

suppress. We affirm.


     1
      See Tex. R. App. P. 47.4.
                                II.    Suppression

      In two points, Grandberry argues that there was no reasonable suspicion

to stop his vehicle and that his continued detention escalated into an arrest.

A. Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard, giving almost total deference to the trial court’s rulings on

questions of historical fact and application-of-law-to-fact questions that turn on an

evaluation of credibility and demeanor but reviewing de novo the trial court’s

rulings on application-of-law-to-fact questions that do not turn on the credibility

and demeanor of the witnesses. Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Montanez v. State, 195 S.W.3d 101, 108–09 (Tex. Crim. App.

2006); Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002); Guzman v. State, 955
S.W.2d 85, 89 (Tex. Crim. App. 1997).

      Stated another way, when reviewing the trial court’s ruling on a motion to

suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim. App. 2007); State

v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the trial court

makes explicit fact findings, we determine whether the evidence, when viewed in

the light most favorable to the trial court’s ruling, supports those fact findings and

then review the trial court’s legal ruling de novo unless its explicit fact findings




                                          2
that are supported by the record are also dispositive of the legal ruling. Kelly,
204 S.W.3d at 818–19.

B. Findings of Fact and Conclusions of Law

      The trial court made the following findings of fact:

      1. On April 29, 2011, a package was addressed to the 24-hour Pilot
      Truck Stop at 1201 I-20 West with the name of the recipient being
      the defendant, Richard Grandberry. This package was opened by a
      representative of the Pilot. Inside the package was a substance
      believed to be methamphetamine. This methamphetamine was
      retrieved by Officer Johnson of the Weatherford Police Department
      and eventually handed to Officer Bravo with the Weatherford/Parker
      County Special Crimes Unit who tested the suspected
      methamphetamine at the Sheriff’s Office where it was logged into
      evidence.

             ....

      3. Later that evening, Officer Bravo was contacted by dispatch and
      informed that a representative from the Pilot had advised that a
      subject was at the Pilot attempting to pick up the package containing
      the methamphetamine. Officer Bravo and Cpl. Ramirez with the
      Parker County Sheriff’s Department both traveled to the Pilot[2]
      where they were advised by the Pilot manager that the truck
      belonging to the person who attempted to pick up the package was
      identified as having a brown cab with a white trailer and the numbers
      5200 on the side with an Alabama license plate.

      4. The description of the vehicle driven by the defendant was a
      specific description.

      5. Based on the totality of the circumstances, Cpl. Ramirez had
      reasonable suspicion to conduct an investigatory stop on the vehicle

      2
        Officer Bravo testified that he went to the truck stop and called for another
officer to meet him there because he was in an unmarked vehicle. Corporal
Rameriz responded to his call as the nearest deputy to the truck stop, and Officer
Bravo explained the situation to him, including that it involved a felony narcotics
offense and investigation.


                                         3
driven by the defendant and to temporarily detain the defendant
pending further investigation into the methamphetamine offense.

6. Cpl. Ramirez and Officer Bravo both went along Interstate 20
looking for this vehicle.

7. Cpl. Ramirez located the vehicle and after he verified the specific
identifiers of the vehicle (that the vehicle had an Alabama license
plate, was a brown cab and had the numbers 5200 on the side),
activated his emergency lights and initiated a stop on the vehicle.

8. Mr. Grandberry was the driver of the vehicle.

9. While waiting on Officer Bravo to arrive, Cpl. Ramirez advised the
defendant that he was being detained and that an officer was en
route to talk with him.

10. The defendant was not handcuffed and was standing on the
side of the interstate with Cpl. Ramirez and they engaged in chit chat
but did not discuss the reason for the detention.

11. Approximately 5 minutes later Officer Bravo arrived on scene
and told the defendant that he was being detained and that he
wanted to speak with the defendant.

12. The defendant did not indicate that he would not speak with Ofc.
Bravo.

13. Officer Bravo and the defendant got into Bravo’s vehicle there
on the side of the Interstate and they engaged in a recorded
conversation.

14. This non-custodial recorded conversation contained the Article
38.22 warnings. . . .

15. There was no search warrant for the vehicle driven by the
defendant.

16. There was no arrest warrant for the defendant.

17. Ultimately, the defendant admitted that he had a friend in
California mail “a teen” of methamphetamine to the Pilot in



                                  4
      Weatherford and that he was attempting to pick up the package
      containing the methamphetamine.[3]

      18. The length of the detention of the defendant was not longer than
      was necessary to effectuate the purpose of the stop.

      19. The defendant was not arrested on April 29th.

      20. Cpl. Ramirez is a 21 year law enforcement officer with 10–11
      years of narcotics experience at the state, local, and federal level.

      21. Officer Bravo is a 7 year law enforcement officer with
      approximately 4 years[’] experience with the Special Crimes Unit
      which is a mainly narcotics-related unit.

The trial court concluded that based on the totality of the circumstances, the

officers lawfully stopped Grandberry and properly detained him for further

investigation of a felony narcotics offense and that any statements that

Grandberry made were freely and voluntarily given.

      We have reviewed the record, and it supports the trial court’s findings of

fact, which in turn are dispositive of the trial court’s legal ruling. See Kelly, 204
S.W.3d at 818–19.




      3
       Their recorded conversation lasted around three minutes and 50 seconds.
In the recording, Officer Bravo told Grandberry that he had been stopped
because of the package of methamphetamine that was mailed to Grandberry at
the truck stop; he then gave Grandberry his Miranda warnings. After he gave
Grandberry his Miranda warnings, Officer Bravo told Grandberry that he did not
have to talk to him. Grandberry asked him about going west, and Officer Bravo
told him that that was a likely possibility. Grandberry said that he did not know
how much methamphetamine was in the envelope but that it had been sent to
him because he had asked for it to be sent to him.


                                         5
C. Analysis

      In his first point, Grandberry argues that Corporal Ramirez lacked

reasonable suspicion to stop his vehicle because at the time his vehicle was

stopped, the truck stop’s manager had not provided a physical description of him

or identified him and had not informed the police that criminal activity had

occurred or was occurring. In his second point, Grandberry argues that once he

was stopped, he was effectively arrested.       He also complains that Corporal

Ramirez did not conduct an investigation between the initial stop and Officer

Bravo’s arrival that would lead to probable cause to arrest or reasonable

suspicion for the continued detention.

      1. Reasonable Suspicion

      An officer conducts a lawful temporary detention when he or she has

reasonable suspicion to believe that an individual is violating the law. Crain v.

State, 315 S.W.3d 43, 52 (Tex. Crim. App. 2010); Ford v. State, 158 S.W.3d 488,

492 (Tex. Crim. App. 2005). Reasonable suspicion exists when, based on the

totality of the circumstances, the officer has specific, articulable facts that when

combined with rational inferences from those facts, would lead him to reasonably

conclude that a particular person is, has been, or soon will be engaged in

criminal activity. Ford, 158 S.W.3d at 492. This is an objective standard that

disregards any subjective intent of the officer making the stop and looks solely to

whether an objective basis for the stop exists. Id.




                                         6
      This case is similar to others we have addressed that involve vehicle

descriptions by third parties. See Turley v. State, 242 S.W.3d 178, 181 (Tex.

App.—Fort Worth 2007, no pet.); State v. Stolte, 991 S.W.2d 336, 342 (Tex.

App.—Fort Worth 1999, no pet.). A person who is not connected with the police

or who is not a paid informant is considered inherently trustworthy when he

advises the police that he suspects criminal activity has occurred or is occurring;

when he provides self-identifying information that makes himself accountable for

the intervention, the degree of reliability significantly improves. Taflinger v. State,

414 S.W.3d 881, 885 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (op. on

reh’g). Under Texas law, there is an inverse relationship between an informant’s

reliability and the amount of corroboration needed to justify a stop. Id. at 886.

Corroboration means that the officer confirms enough facts to conclude

reasonably, in light of the circumstances, that the information provided is reliable

and a detention is justified. Turley, 242 S.W.3d at 181.

      In Stolte, for example, an officer testified that his dispatcher told him that a

cell phone caller had reported a suspected DWI and had relayed that the suspect

was traveling westbound on Highway 183 and exiting at Bedford Road in a red

and tan Chevrolet pickup with license plate number BV4-358; the cell phone

caller followed the suspect. 991 S.W.2d at 339. When the officer saw the pickup

described by dispatch, he turned on his vehicle’s emergency lights and siren and

stopped the pickup. Id. at 339–40. We concluded that because the caller had

given the license plate number and a specific description of the vehicle and had


                                          7
continually updated the dispatcher on the location of the suspect’s vehicle, the

officer had every reason to believe that he was detaining the right person. Id. at

342. Compare Turley, 242 S.W.3d at 181–82 (holding there was reasonable

suspicion to stop appellant when officer knew gas station employee who called

from work to report drunk driver, continued to observe appellant’s vehicle in the

parking lot, and gave the officer the vehicle’s make, model, color, and license

plate number), with Arguellez v. State, 409 S.W.3d 657, 664 (Tex. Crim. App.

2013) (concluding that the officer lacked reasonable suspicion to stop appellant

when the police only knew at the time of the stop that an unknown man in a

described vehicle was taking photographs at a public pool, which was not an

unusual, suspicious, or criminal activity), and State v. Griffey, 241 S.W.3d 700,

705 (Tex. App.—Austin 2007, pet. ref’d) (stating that citizen-informant did not

witness a crime because his information did not allege any criminal activity).

      Although Grandberry complains that the truck stop’s manager did not

provide any physical description of him, the manager provided a description of

the vehicle driven by the person who had attempted to pick up the envelope, and

this description was sufficiently specific to identify the vehicle on the interstate at

night. Further, Officer Bravo and Corporal Ramirez were aware at the time of the

stop that a felony—attempted possession of methamphetamine—had already

been committed by the driver of the described vehicle based on previous testing

of the envelope’s contents and the truck stop manager’s having informed them

that the driver of the described vehicle had tried to claim the envelope.


                                          8
Therefore, the trial court did not err by concluding that the initial stop was lawful,

and we overrule Grandberry’s first point.

      2. Arrest

      We consider the following factors when determining whether a seizure is

an arrest or a detention: the amount of force displayed; the duration of the

detention; the efficiency of the investigative process and whether it is conducted

at the original location or the person is transported elsewhere; the officer’s

expressed intent, i.e., whether he told the detained person that he was under

arrest or was being detained only for a temporary investigation; the nature of the

crime under investigation; the degree of suspicion; the location of the stop; the

time of day; the number of suspects present; the reaction of each suspect; and

whether the officer actually conducts an investigation. State v. Whittington, 401
S.W.3d 263, 272 (Tex. App.—San Antonio 2013, no pet.) (citing State v.

Sheppard, 271 S.W.3d 281, 291 (Tex. Crim. App. 2008)). Grandberry focuses

on the duration of the detention and the efficiency of the investigative process. 4

      The reasonableness of the duration of a detention depends on whether the

police diligently pursued a means of investigation that was likely to confirm or

dispel any suspicions quickly, during which time it was necessary to detain the

      4
       There is no indication in the record that any amount of force was
displayed, and although Grandberry had a female passenger in the truck at the
time of the stop, there is no indication that she was considered a suspect or was
otherwise involved. Grandberry was not transported elsewhere, and he was
allowed to depart at the conclusion of his interview with Officer Bravo. The stop
occurred on the side of the interstate around midnight.


                                          9
defendant. Belcher v. State, 244 S.W.3d 531, 539 (Tex. App.—Fort Worth 2007,

no pet.). A delay in an officer’s required investigation to confirm or dispel his or

her suspicions and a resultant prolonged detention is reasonable under the

Fourth Amendment when the delay furthers legitimate law enforcement

purposes, which may include securing the scene, complying with department

procedure, ensuring officer safety, and bringing in officers with greater expertise

who can complete an investigation more rapidly. Id. at 539–40; see also Bullock

v. State, 426 S.W.3d 226, 231 (Tex. App.—Houston [1st Dist.] 2012, no pet.)

(stating that ensuring that an adequate number of patrol cars are available to

respond to emergency calls and using a DWI unit that has greater experience in

investigating DWIs and can perform such investigations with greater expediency

is a legitimate law enforcement purpose). Delays of twenty-six minutes or longer

have been found reasonable, depending on the balancing of the public interest

served by the delay against the appellant’s right to be free from arbitrary

detentions and intrusions.      Belcher, 244 S.W.3d at 542.         When assessing

whether a detention is too long in duration to be justified as an investigatory stop,

if police are acting in a swiftly developing situation, the court should not indulge in

unrealistic second-guessing. United States v. Sharpe, 470 U.S. 675, 686, 105 S.

Ct. 1568, 1575 (1985).

      Officer Bravo testified that he had called for another officer to join him at

the truck stop that evening because he was in an unmarked vehicle, and he was

not in a typical police officer’s uniform because of the nature of his work in the


                                          10
Special Crimes Unit, which investigates narcotics-related offenses.           Corporal

Ramirez, a patrol sergeant whose main responsibility at the time of the stop was

to supervise deputies and respond to “typical law enforcement” calls such as

“domestics, accidents,” and 911 calls,5 was the nearest officer available to

respond. He stopped the truck at Officer Bravo’s direction, and he said that his

responsibility that night at the stop was to back up Officer Bravo. When Corporal

Ramirez stopped Grandberry, he told him that he was being detained and that an

investigator, i.e., Officer Bravo, was en route to talk to him. It took around five

minutes for Officer Bravo to reach them, and Corporal Ramirez stated that when

Officer Bravo arrived, he “basically just ran the show from that point on.”

      Grandberry relies on Wolf v. State, which generally stands for the

proposition that unparticularized hunches are insufficient to constitute the

reasonable suspicion necessary to justify prolonging a detention.             See 137
S.W.3d 797, 800–01, 804–05 (Tex. App.—Waco 2004, no pet.); see also

Simpson v. State, 29 S.W.3d 324, 328 (Tex. App.—Houston [14th Dist.] 2000,

pet. ref’d). But unlike the situation before us, Wolf involved a state trooper who

stopped the appellant and his companion for a defective “tag lamp” and then

      5
        Corporal Rameriz also had significant past experience in drug
enforcement work. During his twenty-one years of law enforcement work (twenty
of which had been with the Parker County Sheriff’s office), he had spent ten or
eleven years working in narcotics in a state or local capacity and four years with
the Drug Enforcement Task Force in Fort Worth; he was with the Cross Timbers
Narcotics Task Force Unit in the 1990s and with the DEA in the early 2000s.
However, there was no testimony about his recent experience in drug
investigations.


                                         11
prolonged the detention for a K-9 unit to arrive—after receiving a clear warrant

report—based merely on the appellant having been overly cooperative and his

companion appearing nervous. 137 S.W.3d at 800–02, 804–05.

      In contrast, here, the officers had more than an unparticularized hunch

when they pursued Grandberry’s truck with regard to the driver’s commission of a

drug-related felony, and the brief delay in the investigation occurred because

Corporal Ramirez was waiting for the lead investigator to arrive to conduct the

investigation, a legitimate law enforcement purpose. We cannot conclude, given

the totality of the circumstances, that Grandberry’s brief detention while awaiting

Officer Bravo’s arrival was unreasonable or that it became an arrest at any point:

when Officer Bravo arrived, he conducted a very brief investigation in his vehicle

because of the noise from the interstate, and then he allowed Grandberry to

depart.6 See Belcher, 244 S.W.3d at 542; cf. Amores v. State, 816 S.W.2d 407,

412 (Tex. Crim. App. 1991) (stating that there was no investigative detention

when no one asked any questions prior to or during the search and seizure of

appellant’s person and vehicles); Akins v. State, 202 S.W.3d 879, 886–88 (Tex.

App.—Fort Worth 2006, pet. ref’d) (reviewing cases in which detention was

unreasonable when no investigation was undertaken). We overrule Grandberry’s

second point.

      6
        Although Grandberry argues that Officer Bravo told him that he was not
free to leave until the investigation was complete, that is essentially a per se
definition of a temporary detention. See Johnson v. State, 414 S.W.3d 184, 193
(Tex. Crim. App. 2013).


                                        12
                               III. Conclusion

      Having overruled both of Grandberry’s points, we affirm the trial court’s

judgment.

                                                 PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2014




                                      13